                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

LEROY DEMETRICE JAMES,
ADC #112786                                                            PLAINTIFF

V.                      CASE NO. 5:19-cv-24-JM-BD

WENDY KELLY, et al.                                                 DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case be hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 18th day of April, 2019.


                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE
